Fourth Court of Appeals
                               San Antonio, Texas
                                    December 6, 2018

                                   No. 04-18-00734-CR

                                Brandy Darlene AIELLO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR1259W
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
       The Appellant's Motion for Extension of Time to Show Cause in Writing Why This
Appeal Should Not Be Dismissed for Lack of Jurisdiction is GRANTED. The appellant’s
response is due no later than December 10, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court